                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                                  201 9
                                                                                            LiG   20   8:
                                                                                    CLE
DELL, INC,                                                                        ?/ j'
                              t
                        rIalnLlll,                                                 &y
                                                                                             /1'
                                                                                             (
                                                                   CAUSE NO.:
-vs-                                                             AU-19-CA-00610-SS
                                                                                                  J

MOSHIN SHAIKH; VIKAS TIWARI;
MINDTREE INFOTECH; MOHAMMAD
AASIF; and ASIF KHAN,
                 Defendants.


                                  ORDER
       BE IT REMEMBERED on this day the Court considered the file in the above-styled

cause, and specifically Plaintiff Dell, Inc. (Dell)'s Motion for Entry of Default Judgment [#169].

Having reviewed the documents, the governing law, and the file as a whole, the Court now enters

the following opinion and orders.

                                           Background

       This is not the first time Dell has moved for default judgment against Defendants Moshin

Shaikh, Vikas Tiwari, Mindtree Infotech, Mohammad Aasif, and Asif Khan (the "Defaulted

Defendants"). Dell initially moved for default judgment against the Defaulted Defendants in

March 2019.   See   Prior Mot. [#159]. The Court granted that motion in part and denied it in part

after concluding that Dell had established entitlement to default judgment as to its trademark

infringement, false designation of originlunfair competition, and false advertising claims, but not

as to its state law claims or its federal RICO claims. Order of June 10, 2019 [#166] at 7-8. Dell's

instant motion withdraws those state law and federal RICO claims and asks the Court to enter a

final default judgment as to its trademark infringement, false designation of originlunfair




                                                 1




                                                                                                            VI
competition, and false advertising claims. Mot. Default [#169] at       1.   Dell also renews its request

for attorney's fees. Id.

                                               Analysis

         For the reasons previously laid out in the Court's prior order, Dell is entitled to default

judgment on its trademark infringement, false designation of originlunfair competition, and false

advertising claims. Order of June 10, 2019 [#166] at 3-5. Having resolved Dell's entitlement to

default judgment on these claims, the Court now considers whether Dell is entitled to attorney's

fees.

         Dell argues it is entitled to attorney's fees under    § 15   U.S.C.   § 11   16(b)because the

Defaulted Defendants knowingly and intentionally used a counterfeit               markand     15 U.S.C.


§   1117(a)because this is an exceptional case that stands out from others with respect to the

substantive strength of the party's litigating position. The Court agrees that Dell's pleaded

allegations demonstrate Dell is entitled to attorney's fees under both of these statutory

provisions.

         The Fifth Circuit uses a two-step process to calculate attorney's fees. Heidtman        v. Cnly.


of El Paso,   171 F.3d 1038, 1043 (5th Cir. 1999). First, a court must calculate a "lodestar" figure

"by multiplying the number of hours reasonably expended by an appropriate hourly rate in the

community" for "similar services by lawyers of reasonably comparable skill, experience and

reputation." Id.; Blum     v.   Stenson, 465 U.S. 886, 895-96 n.h       (1984). In so doing, the court

considers whether the attorneys demonstrated proper billing judgment by "writing off

unproductive, excessive, or redundant hours." Walker       v.   US. Dep 't of Hous. & Urban Dev.,

99 F.3d 761, 769 (5th Cir. 1996). The plaintiff has the burden of showing the reasonableness of

the hours billed and proving the exercise of billing judgment. Id. at 770. When an attorney's



                                                  2
customary billing rate is uncontested and within the range of prevailing market rates, it is

presumed to be reasonable. La. Power & Light Co.             v.   Kelistrom, 50 F.3d 319, 328 (5th Cir.

1995).

         Dell has submitted billing entries cataloguing the amount of time billed by its law firm

for work done in connection with the legal claims asserted here and asks the Court award its

customary rates. Given the difficulties encountered and effort expended by Dell during the

course of discovery, the Court agrees that Dell is entitled to a substantial fee award. However,

the $115,021.70 claimed by Dell for 247.1 hours of work is excessive. It's possible the amount

of fees claimed by Dell is so large because Dell's lawyers charge very high hourly rates. Yet it is

hard to say for sure, because Dell has not demonstrated to the Court that the claimed rates fall

within the range of prevailing market rates for this sort of work. See La. Power & Light Co., 50

F.3d at 328 (holding rates are presumed reasonable when attorney's customary billing rate is

uncontested and within the range of prevailing market rates). In fact, Dell has not even informed

the Court what its claimed hourly rates are. In light of these deficiencies, the Court concludes

that Dell is entitled to a fee award of $56,000.46, as well as costs.

                                             Conclusion

         The Court grants Dell's motion for default judgment and concludes the allegations in

Dell's complaint establish Dell is entitled to a permanent injunction because the Defaulted

Defendants' unlawful use of Dell's marks has caused Dell irreparable harm; because the

remedies available at law are inadequate to compensate for that injury; because the balance of

equities between the parties warrants such a remedy; and because the public interest would not

be disserved by such an injunction. See eBay, Inc.      v.    MercExchange, LLC, 547 U.s. 388, 391




                                                   3
(2006); S   & H Indus.,   Inc. v. Selander,   932 F. Supp. 2d 754, 765-66 (N.D. Tex. 2013). The

Court also grants Dell's request for attorney's fees and costs to the extent described above.

       Accordingly,

               IT IS ORDERED that Dell's Motion for Entry of Default Judgment [#1691 is

       GRANTED as to Dell's request for entry of default judgment and GRANTED IN PART

       as to Dell's renewed request for attorney's fees and costs.

       SIGNED this the j g day of August 2019.



                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                   ru
